DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 17/117,916 filed on December 10, 2020, now U.S. Patent No. 11,000,534 which claims priority from U.S. Provisional Application No. 63/106,662, filed on October 28, 2020 and U.S. Provisional No. 63/089,396 filed on October 8, 2020.


Response to Amendment
	Applicant’s amendment filed on July 8, 2022 amending claim 1, canceling claims 2, 3, 5 and 6, and adding new claims 21 and 22 has been entered.  Claims 1, 4 and 7-22 are currently pending and presented for examination.

Response to Arguments
	Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112 (a) is hereby withdrawn.
	Due to Applicant’s amendment to claim 20, the previous rejection under 35 USC 112 (b) is hereby withdrawn.
The terminal disclaimer filed on July 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,000,534 B1 and U.S. Patent No. 11,324,762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous double patenting rejections over U.S. Patent No. 11,000,534 B1 and U.S. Patent No. 11,324,762 are hereby withdrawn.  
However, upon further search and consideration, a new rejection is detailed below.  This action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Slassi et al. WO 2021/155468 A1 (Provided on IDS dated 09/27/2021).
Claims 1-22 of the instant application claim a method of treating a depressive disorder, an eating disorder or a pain disorder in a subject in need thereof comprising administering an effective amount of a pharmaceutical composition comprising a deuterated compound of formula IA-2 
    PNG
    media_image1.png
    115
    199
    media_image1.png
    Greyscale
or IA-3 
    PNG
    media_image2.png
    114
    198
    media_image2.png
    Greyscale
or a pharmaceutically acceptable salt, prodrug, hydrate, or solvate thereof.
Slassi et al. teaches compounds of formula (I) 
    PNG
    media_image3.png
    226
    281
    media_image3.png
    Greyscale
wherein R1 is hydrogen, at least one of R3, R4, R5 and R6 is deuterium, Y is X-A and X is O and A is P(O)(OR12) and R12 is hydrogen, R9, R10 and R11 are hydrogen [0023] [0088].  Slassi et al. further teaches that R2 to R6 are independently selected from the group consisting of hydrogen and lower alkyl [0089].  Slassi et al. teaches that R3-R6 may be all hydrogen or all deuterium [0095].  Slassi et al. teaches that in some embodiments R7 and R8 are both CD3 [00102].
Slassi et al. teaches exemplary compounds including Compound I-3
    PNG
    media_image4.png
    198
    273
    media_image4.png
    Greyscale
(pages 47, 68, 72, claim 49).  Slassi et al. teaches pharmaceutical formulations comprising said compounds [00149].  Slassi et al. teaches formulations for oral administration [00152]-[00153].  Slassi et al. teaches that the compounds are for treating mental illness including depression [00171]-[00172].  Slassi et al. further teaches that the compounds are useful in treating pain disorder [00173].  Slassi et al. teaches that the compounds are used to treat eating disorders including anorexia nervosa and bulimia nervosa and binge eating disorder [00181].
Slassi et al. does not specifically exemplify the treatment of a depressive disorder, an eating disorder or a pain disorder comprising the administration of a compound of formula IA-2 or IA-3.
However, it would have been obvious to a person of ordinary skill in the art to treat a depressive disorder, an eating disorder or a pain disorder comprising the administration of a compound disclosed in Slassi et al. since Slassi et al. teaches that the compounds are serotonin receptor activators and Slassi et al. teaches that activation of serotonin receptors is well-known in the art to be useful in the treatment of the claimed mental disorders.  Therefore since Slassi et al. specifically teaches compound I-3 which is the same as compound IA-3, a person of ordinary skill in the art would have been motivated to select said compound for the treatment of the mental disorders disclosed therein with a reasonable expectation of success.  Moreover, compound IA-2 is rendered obvious over the teachings of Slassi et al. since Slassi et al. teaches that R3-R6 may be all hydrogen or all deuterium [0095].  
Claims 17-20 are rendered obvious since Slassi et al. teaches administration of the same compounds as claimed in instant claim 1 and as such the same compounds will necessarily have the same properties and necessarily result in the same effects as claimed.  A compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
With respect to the amounts as claimed in claims 8, 9, 15 of the instant application, Slassi et al. teaches oral dosages of one or more compounds will range between about 10 g per day to 1000 mg per day for an adult, and preferably between about 10 g per day to 200 mg per day [00205].  It is obvious and within the skill of an ordinary skilled artisan to vary and/or optimize the amount of a compound in a composition to be administered according to the guidance provided in the prior art such that optimal treatment is achieved. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1, 4 and 7-22 are rejected.  Claims 2, 3, 5 and 6 are cancelled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM